              Case 2:19-cv-00569-JCC Document 95 Filed 02/08/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    WASHINGTON CATTLEMEN’S                              CASE NO. C19-0569-JCC
      ASSOCIATION,
10
                                                          ORDER
11                           Plaintiff,
              v.
12
      UNITED STATES ENVIRONMENTAL
13    PROTECTION AGENCY, et al.,
14                           Defendants.
15

16          This matter comes before the Court on the parties’ stipulated motion to stay the
17   proceedings (Dkt. No. 94). In this action, Plaintiff Washington Cattlemen’s Association brings
18   claims against the Environmental Protection Agency and the Army Corps of Engineers
19   challenging three successive rules defining “waters of the United States” in the Clean Water Act.
20   (See generally Dkt. No. 72.) Plaintiff’s claims concerning the two earlier rules have been stayed
21   pending the Court’s ruling on the merits of Plaintiff’s claims concerning the 2020 Rule. (Dkt.
22   No. 86.) Plaintiff’s motion for a preliminary injunction concerning the 2020 Rule (Dkt. No. 77)
23   and Defendants’ motion to consolidate (Dkt. No. 87) this action with Puget Soundkeeper
24   Alliance v. United States Environmental Protection Agency, C20-0950-JCC (W.D. Wash. 2020),
25   are pending.
26          The parties now ask the Court to stay the proceedings because President Biden issued an

     ORDER
     C19-0569-JCC
     PAGE - 1
              Case 2:19-cv-00569-JCC Document 95 Filed 02/08/21 Page 2 of 2




 1   Executive Order on January 20, 2021, pursuant to which Defendants are reviewing the 2020

 2   Rule. (Dkt. No. 94 at 3.) The parties wish to stay the proceedings until May 1, 2021 to give the

 3   appropriate officials adequate time to review the challenged Rule and determine whether it will

 4   be maintained, modified, or otherwise reconsidered. (Id.) The parties contend that a stay will

 5   promote judicial economy and conserve the parties’ resources. (Id.)

 6          Having thoroughly considered the motion and the relevant record, and finding good

 7   cause, the Court GRANTS the motion (Dkt. No. 94) and ORDERS:

 8          1. This matter, including but not limited to all pending motions, is STAYED until May

 9              1, 2020.

10          2. The parties must file a joint status report on or before May 1, 2021, to update the

11              Court on the status of the case.

12          3. The Clerk is DIRECTED to statistically close this case.

13          DATED this 8th day of February 2021.




                                                          A
14

15

16
                                                          John C. Coughenour
17                                                        UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26


     ORDER
     C19-0569-JCC
     PAGE - 2
